UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-6294


CLETON DAVIS,

                 Plaintiff – Appellant,

          v.

HUGHES KENNEDY REVELEY, JR., Public Defender,

                 Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Liam O’Grady, District
Judge. (1:10-cv-01383-LO-TRJ)


Submitted:   July 13, 2011                 Decided:   July 21, 2011


Before KEENAN and WYNN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Cleton Davis, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Cleton    Davis        appeals       the     district       court’s     order

denying relief on his 42 U.S.C. § 1983 (2006) complaint alleging

that    his    court-appointed           attorney        failed    to     represent     him

adequately at trial.            Because a court-appointed defender “does

not act under color of state law when performing a lawyer’s

traditional functions as counsel to a defendant in a criminal

proceeding,” Davis’ former attorney cannot be sued under Section

1983.    See Polk County v. Dodson, 454 U.S. 312, 317-19 (1981).

Accordingly,     we    find     no   reversible          error    and    affirm   for   the

reasons stated by the district court.                        Davis v. Reveley, No.

1:10-cv-01383-LO-TRJ (E.D. Va. Feb. 7, 2011).                           We dispense with

oral    argument      because      the     facts    and     legal       contentions     are

adequately     presented      in     the    materials        before      the   court    and

argument would not aid the decisional process.



                                                                                  AFFIRMED




                                             2